Citation Nr: 0943851	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-36 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 12, 2003, 
for the grant of service connection for intermittent 
radiculopathy, left lower extremity.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran retired from active service in September 1998 
with more than 20 years of active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that a July 1999 rating decision granted 
the Veteran service connection for lumbar strain, and 
assigned a noncompensable rating (under Diagnostic Code 5295, 
lumbosacral strain), effective October 1, 1998.  A May 2000 
rating decision increased the rating for the Veteran's lumbar 
strain to 10 percent disabling, also effective October 1, 
1998.

In August 2003 the Veteran filed a claim for an increased 
rating for his lumbar strain disability.  A May 2004 rating 
decision continued the 10 percent rating for the Veteran's 
low back disability (but recharacterized the disability as 
degenerative disc disease of the lumbar spine), and granted 
the Veteran service connection for intermittent 
radiculopathy, left lower extremity, and indicated that the 
grant of service connection was associated with service-
connected lumbar spine degenerative disc disease.  The left 
lower extremity disability was assigned a 10 percent rating, 
effective August 12, 2003.

The Veteran asserts that the grant of service connection for 
his left lower extremity disability should date back to the 
date of his original claim (October 1998) of service 
connection for low back disability.  The Veteran contends 
that his left lower extremity radiculopathy was present at 
that time he filed his original claim for service connection 
for back disability and should have been considered by VA 
adjudicators at the time of the July 1999 and May 2000 rating 
decisions.  In essence, the Veteran is asserting that VA in 
July 1999 and May 2000 should have included his intermittent 
radiculopathy, left lower extremity as part of his service-
connected low back disability.  The Veteran also essentially 
argues that his low back disability, had it been adequately 
rated (in July 1999 and May 2000) under the provisions for 
intervertebral disc syndrome, would have warranted a rating 
in excess of 10 percent.

The Board notes that in a statement received in May 2006, the 
Veteran essentially raised the claim of clear and 
unmistakable error (CUE) in the July 1999 and May 2000 rating 
decisions.  However, the record shows that the AOJ did not 
adjudicate the claim for CUE.  The outcome of the CUE claim 
could affect the Board's adjudication of the earlier 
effective date claim currently on appeal.  Therefore, 
adjudication of the earlier effective date claim will be 
deferred until the AOJ has adjudicated the CUE claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

The Board notes that VA records indicate that in May 2005 the 
Veteran revoked AMVETS as his accredited representative.  VA 
records indicate that as of March 2008 the Veteran has been 
represented by the DAV, and in October 2009 written argument 
from that organization was received by VA.  As it does not 
appear that the Veteran has completed a subsequent VA Form 
21-22 appointing DAV, the Board finds that this matter should 
be clarified by the AOJ.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should clarify the Veteran's 
representation in this appeal, and 
appropriate documentation concerning such 
representation should be associated with 
the claims file.

2.  The AOJ must adjudicate in a rating 
decision the Veteran's claim of CUE in 
the July 1999 and May 2000 rating 
decisions that (in essence) denied 
service connection for intermittent 
radiculopathy, left lower extremity.  If 
the CUE claim is denied, VA's notice to 
the Veteran of the rating decision should 
include, among other things, notice that 
if the claimant wishes appellate 
consideration of the claim for CUE he 
must timely perfect an appeal to the 
decision.

3.  The AOJ should then readjudicate the 
issue of entitlement to an effective date 
prior to August 12, 2003, for the grant 
of service connection for intermittent 
radiculopathy, left lower extremity.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





